Citation Nr: 1427569	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-46 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in part denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

Military audiograms conducted prior to November 1967 were reported in American Standards Association (ASA) units. VA used ASA units prior to July 1966, but in July 1966 VA adopted International Organization for Standardization (ISO) units. The military began using ISO units in November 1967. The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units. Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.

At the Veteran's pre-induction examination in July 1967 audiometric testing revealed that the pure tone thresholds, in decibels.  The ASA units are listed first, and are converted to ISO units in parentheses.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5) 
0 (10)
-5 (5)
-5 (0)
LEFT
0 (15)
0 (10)
0 (10)
-5 (5)
30 (35)

Upon separation, in July 1969, the Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
Not recorded
35
LEFT
20
10
0
Not recorded
0

The Veteran was reported as having partial deafness in his left ear upon separation.  

In September 2009, the Veteran was seen for a VA compensation and pension examination to address his hearing loss.  The examiner looked at the service treatment records and stated that it was her assumption that the examiner on the day of the July 1969 separation physical had the earphones switched, given that the examination indicated that the Veteran had mild to moderate hearing loss in his right ear with normal hearing in the left; however, the note on the examination reported left ear hearing loss.  The VA examiner also stated that when comparing the induction and separation audiograms, taking into account the switched earphones, that the results indicated no change in thresholds.  The examiner ultimately opined that the Veteran's hearing loss could not be linked to service noise exposure since hearing loss due to noise exposure occurs at the time of the exposure and not subsequently.  However, the tests do indicate some minor threshold shifts that were not addressed in the examiner's opinion, even accounting for the earphones being switched.  

In March 2014, the Veteran submitted an excerpt of an article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  In the Veteran's September 2013 VA Form 646, the Veteran and his representative argued that this study shows that noise induced loss can be delayed by months and progress for years, and the VA examiner was not aware of this study.  

Upon remand, the VA audiologist must provide an addendum opinion discussing the significance of any threshold shifts between the audiometric testing in service, as well as discussion of any implications of the study in the aforementioned article.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the audiologist who conducted the September 2009 examination, or a suitable substitute, for an addendum addressing the nature and etiology of the Veteran's hearing loss.  The examiner should be requested to review the file and the examination report.  A discussion of the complete rationale for all opinions expressed should be included in the examination report addendum. 

Such addendum must address:

(i) the significance of any threshold shifts between the audiometric testing from July 1967 pre-induction examination and the July 1969 separation examination.  Note that the proper ISO values for the pre-induction examination are noted as follows:

RIGHT: 500 Hz: 15; 1000 Hz: 5; 2000 Hz: 10; 3000 Hz: 5; 4000 Hz: 0.

LEFT: 500 Hz: 15; 1000 Hz: 10; 2000 Hz: 10; 3000 Hz: 5; 4000 Hz: 35.

(ii) the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" and the medical principles underlying the significance, if any, of delayed onset of hearing loss, which may include citation to other medical literature/studies as appropriate.  

If the same examiner or another clinician determines that a current examination is necessary, a new examination should be scheduled to address the above questions. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

